FILED
                              NOT FOR PUBLICATION                          JUN 29 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANCISCO MENDOZA TORRES;                        No. 09-73986
SUSANA ZEPEDA ESQUIVEL, a.k.a.
Susanna Cepeda-Quivil,                           Agency Nos. A075-771-014
                                                             A075-771-015
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Francisco Mendoza Torres and Susana Zepeda Esquivel, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for cancellation of removal. We review de novo claims of due process

violations in removal proceedings. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000). We deny the petition for review.

      Petitioners’ claim that the IJ violated their due process rights by exhibiting

bias and interrupting their testimony fails because the proceedings were not so

fundamentally unfair that they were prevented from reasonably presenting their

case, and they failed to demonstrate prejudice. See id. at 971-72; Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring prejudice for a petitioner to prevail on a

due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-73986